Citation Nr: 9920567	
Decision Date: 07/26/99    Archive Date: 08/03/99

DOCKET NO.  94-01 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an effective date earlier than March 28, 1991, 
for the grant of service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P.B. Werdal, Counsel


INTRODUCTION

The veteran served on active duty from September 1939 to 
November 1945, and from February 1951 to July 1952.  

The Board of Veterans' Appeals (Board) notes that at his 
hearing before the undersigned the veteran asserted that the 
Board's prior decisions were based on error.  To date, 
however, he has not submitted a written motion for review of 
a prior Board decision based on clear and unmistakable error 
as required by the recently adopted directives found at 
38 C.F.R. § 20.1400, et seq.  Accordingly, a motion for 
revision of Board decisions based on the grounds of clear and 
unmistakable error is not currently pending before the Board.  
If the veteran wishes to request review of any decisions 
issued by the Board, he is referred to 38 U.S.C.A. § 7111; 
38 C.F.R. § 20.1400, et seq., for guidance.  


FINDINGS OF FACT

1.  The veteran filed a claim of entitlement to service 
connection for PTSD on  March 28, 1991.  

2.  The first medical evidence of record that the veteran had 
PTSD was received by VA in September 1991.  


CONCLUSION OF LAW

An effective date earlier than March 28, 1991, is not 
warranted.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  


REASONS AND BASES FOR FINDINGS AND CONCLUSION


Background
The veteran had two periods of active duty, from September 
1939 to November 1945, and from February 1951 to July 1952.  
In February 1957 he filed a Department of Veterans Affairs 
(VA) Form 8-526, Veteran's Application for Compensation or 
Pension.  A psychiatric disability was not among the several 
disabilities for which he sought service connection.  
Evidence submitted in support of that application, however, 
indicated the veteran was being treated for "nervous 
instatibility", and in a rating decision dated in January 
1958, service connection was denied for anxiety state.  In 
June 1958 the Board denied an appeal of that decision, 
finding that service connection was not warranted for then 
current anxiety reaction, as there was no link between it and 
service.  In June 1962, August 1969, May 1970, June 1971, 
January 1976, and August 1979 the Board concluded a new 
factual basis had not been presented to justify a finding of 
service connection for a psychiatric disorder characterized 
as an acquired nervous disorder, anxiety reaction, nervous 
condition, or a neuropsychiatric disorder.  

In March 1991 the RO received the veteran's claim of 
entitlement to service connection for PTSD.  A statement 
dated in September 1991 from a VA staff psychiatrist reported 
that the veteran's current diagnosis was PTSD, chronic, 
nondelayed.  The statement explained:  

There is evidence to indicate that [the 
veteran's] condition dates from his 
participation in the investigation of a 
C-119 plane accident in Japan in October 
of 1951.  There was considerable 
emotional trauma associated with the 
experience for [the veteran] as there 
were fatalities, dismemberment and 
graphically horrible situations 
associated with the investigation.  He 
was soon thereafter discharged from the 
service as he had become unable to 
maintain his previous standard of 
performance of his duties as an officer.  

That medical opinion clearly diagnosed PTSD and unequivocally 
attributed it to an event in service.  Service connection for 
PTSD was granted in a rating decision dated in October 1991, 
effective the date the claim was received, March 28, 1991.  
The disability was rated 30 percent disabling under 38 C.F.R. 
§ 4.132, Diagnostic Code 9411, but after the veteran 
expressed disagreement in May 1992 with that rating and with 
the effective date assigned, the rating was increased to 100 
percent.  The effective date for service connection remained 
at March 28, 1991, however.  

In a Statement of the Case provided to the veteran in June 
1992 it was explained that the effective date for his service 
connection award was set in accordance with 38 C.F.R. 
§ 3.400(q)(1)(ii), which directs that, when new and material 
evidence is received after final disallowance, the effective 
date will be the date of the new claim, which in this case 
was March 28, 1991, or the date entitlement arose, whichever 
is later.  The medical opinion evidence dated in September 
1991 is the first medical evidence that the veteran had PTSD.  
Although it suggests he had PTSD since an in-service incident 
in October 1951, the record clearly contains no diagnosis of 
PTSD until that document was received in September 1991.  

The veteran perfected his appeal of the decision as to the 
effective date in August 1992.  In several Supplemental 
Statements of the Case it was explained that the March 1991 
effective date was proper.  This matter was remanded by the 
Board in 1996 to afford the veteran the opportunity for a 
hearing.  Several hearings have been held during the 
development of this appeal, one of which was held before the 
undersigned, and the veteran has testified that he believed 
the effective date for his PTSD should be as early as the 
date he was released from active duty, not March 1991.  


Analysis
The law regarding the assignment of effective dates for 
awards of service connection is clear:  under 38 U.S.C.A. 
§ 5110(a) and 38 C.F.R. § 3.400 (1998), the effective date of 
an award based on an original claim or a claim reopened after 
final adjudication shall be fixed in accordance with the 
facts found, but shall not be earlier than the date of 
receipt of application therefor.  In this case, the first 
claim of service connection for a psychiatric disorder was 
construed from a medical record dated in 1957.  Service 
connection for a psychiatric disability was denied in several 
final Board decisions, the last of which was issued in 1979.  
The first claim of entitlement to service connection for PTSD 
was received March 28, 1991.  On the date that claim was 
received, there was no medical evidence of record that 
established that the veteran had ever been diagnosed with 
PTSD, or that if he had, that it was due to service.  
However, a medical opinion dated in September 1991 from a VA 
psychiatrist was subsequently submitted in which the 
psychiatrist indicated the veteran then had PTSD.  The 
psychiatrist also suggested the veteran had had PTSD since an 
incident that occurred in service.  Based on that evidence, 
the facts suggest that PTSD was present on the date the 
veteran filed his claim of service connection for PTSD in 
March 1991.  It is clear, however, that the record contained 
no medical evidence of a diagnosis of PTSD prior to September 
1991.

Whether this claim is treated as an original claim of 
entitlement to service connection for PTSD, or whether it is 
treated as an attempt to reopen a claim for an acquired 
psychiatric disability, under the law the effective date in 
this case cannot be earlier than the date the claim that was 
subsequently granted was received, March 28, 1991, even if 
the evidence suggests the veteran has had PTSD ever since 
service.  In the several psychiatric examinations conducted 
since 1958 never was there obtained a medical opinion that 
the veteran suffered from a psychiatric disorder that was due 
to service.  

The veteran also argues that the effective date for his 
current award of disability compensation for PTSD should be 
the date he was separated from active duty.  The law does 
provide for an effective date of the day following separation 
from service if the claim is filed within one year from the 
date of separation.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. 
§ 3.400(b)(i).  However, that provision applies only if the 
application is received within one year from such discharge.  
In Wright v. Gober, 10 Vet. App. 343 (1997), the Court held 
that § 5110(b)(1) was applicable only if the award of 
disability compensation was granted pursuant to an 
application received within one year of the claimant's date 
of separation from service.  The veteran's award of 
disability compensation for PTSD was not granted based on a 
claim filed within one year following separation; therefore, 
the veteran is not eligible for a retroactive effective date 
under § 5110(b)(1).  

To the extent the veteran has suggested he is entitled to an 
earlier effective date because he has had PTSD ever since 
service, and that the disability was just not recognized by 
VA until it was adopted in April 1980 in VA's Schedule for 
Rating Disabilities, 38 C.F.R. § 4.132, Diagnostic Code 9411 
(the Schedule), that argument must fail.  Pursuant to 
38 C.F.R. § 3.114(a), the effective date of a claim granted 
pursuant to a liberalizing law will be fixed in accordance 
with facts found but will not be earlier than the date of the 
regulation.  It is true that that the addition of the PTSD 
criteria was a liberalizing regulation within the context of 
38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114(a); nevertheless, 
those provisions do require that the effective date be fixed 
in accordance with the facts found.  See VAOPGGCPREC 26-97.  
The General Counsel, however, held that an effective date 
earlier than the date of claim cannot be assigned unless the 
claimant met all eligibility criteria for the liberalized 
benefit on April 11, 1980, the effective date of the 
regulatory amendment adding the diagnostic code for PTSD, and 
such eligibility existed continuously from that date to the 
date of claim.   The veteran is unable to meet this 
requirement because there was not a diagnosis of PTSD until 
many years after 1980. 

The Board notes that the only possible method by which the 
veteran could obtain a retroactive award of disability 
compensation effective prior to March 1991 would be to prove 
that prior decisions were the result of clear and 
unmistakable error.  See 38 C.F.R. § 3.105(a) (1996) 
('[p]revious determinations which are final and binding . . . 
will be accepted as correct in the absence of clear and 
unmistakable error.  Where evidence establishes such error, 
the prior decision will be reversed or amended").  The 
veteran has alleged that all prior VA determinations were 
made without the benefit of a review of the entire record.  
In that regard, the Board initially points out that all prior 
RO decision regarding the veteran's claim of entitlement to 
service connection were appealed to the Board.  Accordingly, 
a claim of CUE in any one of those prior RO decisions, except 
the RO decision that is 
currently on appeal, cannot be brought at this time, as the 
RO decisions were subsumed by the prior Board decisions.  
Dittrich v. West, 163 F. 3d 1349 (Fed. Cir. 1998).  


ORDER

Entitlement to an effective date earlier than March 28, 1991, 
for the grant of service connection for PTSD is denied.  



		
	John E. Ormond, Jr. 
	Member, Board of Veterans' Appeals

 

